DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The present application is being examined under the claims filed on 04/06/2021. 
Claims 1-15 are pending.   Claims 1-15 are rejected.

Specification
The specification filed on 04/06/2021 is accepted for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Higashi US Publication 2014/0036292 (hereinafter Higashi).

In reference to claim 1, Higashi teaches a power-saving control apparatus comprising: 
5a main system configured to perform one or more processes (Higashi Fig 2 mainboard 200 including CPU 201), the main system including main circuitry; and 
a subsystem communicable with the main system (Higashi Fig 2, LAN I/F 8 ), the subsystem including sub-circuitry configured to: 
receive, from the main system, one or more pieces of request information 10regarding the one or more processes via a bus interface (Higashi Fig 2 and 7, Para 47 describes a CPU 201 exchanging data with LAN I/F 8 via a bus control unit 204); 
create and return one or more pieces of response information corresponding to one or more pieces of predetermined request information among the received one or more pieces of request information (Higashi Fig. 7 and Para 111-112 describes CPU 81 of LAN I/F 8 responding to the reception packet from the main system after determining if the LAN I/F 8 can perform a proxy response to the reception packet); and 
when the main system is in a power-saving state, cause the main system to 15maintain the power-saving state in a case where the received request information is the predetermined request information, the power-saving state being a state in which power consumption is less than power consumption in a normal state in which the main system is ready to perform the one or more processes (Higashi Para 112 describes CPU 81 responding to the reception packet with power saving state 430 maintained,  see Fig. 4 and par. 0072-0073 regarding the state transitions).
Higashi teaches the use of a bus interface for communication between the main system and subsystem but does not explicitly teach the use of a serial bus interface using Ethernet protocol for the communication between the main and subsystem of controller 3 (par. 0051 and 0055). However, one of ordinary skill in the art would know that bus interface could be designed with serial or parallel connections and then design the bus interface in serial as serial communication is able to achieve higher data rates with cheaper implementation.

In reference to claim 2, Higashi teaches the apparatus of claim 1, in addition to teaching:
wherein the sub-circuitry is configured to, when the main system is in the power- saving state, cause the main system to return to the normal state in a case where the received request information is not the predetermined request information (Higashi Para 99-100 describes if CPU 81 cannot respond, the entire main board 200 wakes up and resets CPU cores 2010 and 2011 [the reset causes the CPU to return to normal state]).

In reference to claim 3, Higashi teaches the apparatus of claim 1, in addition to teaching:
wherein the sub-circuitry is further configured to determine whether the received request information is the predetermined request information when the main system is in the power-saving state (Higashi Para 114 last sentence describes processing the received information from CPU 201, and determining if the reception packet is a job packet [checks to see if the information is the predetermined request information]).

In reference to claim 4, Higashi teaches the apparatus of claim 3, in addition to teaching:
wherein the sub-circuitry is configured to, when the main system is in the power- saving state, processes the received request information in a case where the received request information is the predetermined request information to which the subsystem is able to respond (Higashi Para 114 describes responding to the reception packet after storing the reception packet information and network setting information). 

In reference to claim 5, Higashi teaches the apparatus of claim 3, in addition to teaching:
wherein the sub-circuitry is configured to, when the main system is in the power- saving state, transfer the received request information to the main system in a case where the received request information is information other than the predetermined request information to which the subsystem is able to respond (Higashi Para 114 describes receiving a job packet which would cause the CPU 81 to transition CPU 201 back to normal power state [job packet is different than the predetermined request information that would maintain the power-saving state).

In reference to claim 6, Higashi teaches the apparatus of claim 3, in addition to teaching:
wherein when the main system is in the power-saving state, in a case where the received request information is request information for requesting execution of the one or more processes, the sub-circuitry is configured to cause the main system to return to the normal state, and transfer the received request information to the main system (Higashi Para 114 describes receiving a job packet which would cause the CPU 81 to transition CPU 201 back to normal power state [job packet is different than the predetermined request information that would maintain the power-saving state).

In reference to claim 8, Higashi teaches the apparatus of claim 5, in addition to teaching:
 wherein the information other than the predetermined request information to which the subsystem is able to respond includes request information for requesting execution of the one or more processes (Higashi Para 114 describes sending a job packet such as a print job [execution of a process] as the response packet to CPU 81).

In reference to claim 9, Higashi teaches the apparatus of claim 1, in addition to teaching:
wherein the main circuitry of the main system is configured to transmit response information corresponding to the request information to the subsystem, and wherein the sub-circuitry of the subsystem is configured to transmit the request information to the main system (Higashi Fig 2, Para 47 describes a CPU 201 exchanging data with LAN I/F 8 via a bus control unit 204).

In reference to claim 10, Higashi teaches the apparatus of claim 1, in addition to teaching:
wherein the one or more processes include a printing process of performing printing based on print data, and wherein the received request information includes a printing service request for requesting a service relating to the printing process (Higashi Para 114 describes sending a job packet such as a print job [execution of a process] as the reception packet to CPU 201).

In reference to claim 11, Higashi teaches the apparatus of claim 10, in addition to teaching:
wherein the sub-circuitry is configured to create a printing service response corresponding to a request for acquiring information regarding the printing process in the printing service request (Higashi Para 114 describes receiving a print job packet at CPU 201, which implies there was a request for information regarding the printing service request).

In reference to claim 12, Higashi teaches the apparatus of claim 10, in addition to teaching:
wherein the main circuitry of the main system controls a printer to perform the printing process in the printing service request (Higashi Fig 2 displays the main board 200 connected to the sub board 220, which in turn connects to printer device 4).

In reference to claim 13, Higashi teaches an image processing apparatus (Higashi abstract describes the invention being an image forming apparatus) comprising the power-saving control apparatus according to claim 1 (as shown above).

In reference to claim 14, this claim recites a power-saving control method with the same limitations and structure as claim 1. Higashi discloses claim 1 (as shown above) as well as teaching the power-saving control method (Higashi Para 2). Claim 14 recites no further limitations or structure than features shown in claim 1. Thus, claim 14 is likewise rejected.

In reference to claim 15, this claim recites a non-transitory medium which when executed by one or more processors on a subsystem of a power-saving control apparatus, cause the processors to perform a power-saving control method with the same limitations and structure as claim 1. Higashi discloses claim 1 (as shown above) as well as teaching the non-transitory medium which when to perform the functions of the power-saving control apparatus (Higashi Para 137 first sentence).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higashi in view of Okazawa et al. US Publication 2017/0149991 (hereinafter Okazawa).

In reference to claim 7, Higashi teaches the apparatus of claim 4, Higashi does not explicitly teach the information requested being requesting acquisition of information regarding the one or more processes.  However, Higashi further teaches packet can be network setting information (par. 120 and a response par. 130-131 , Fig. 7, step 720-721 and claim 3 describes information as being any information related to a print job).   
In the analogous art of information processing apparatus control methods, Okazawa teaches:
wherein the predetermined request information to which the subsystem is able to respond includes request information for requesting acquisition of information regarding the one or more processes (Okazawa Para 48-49 describes the proxy response pattern which includes a GetRequest which is used to request status of the information processing apparatus).
It would have been obvious to one of ordinary skill in the art having the teachings of both Higashi and Okazawa before him before the effective filing date of the claimed invention to have to incorporate requesting different types of information. One of ordinary skill in the art would know to use Okazawa’s teachings so that upgraded external apparatuses can update newly added status requests (Okazawa Para 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A. LATHAM/Examiner, Art Unit 2186

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186